DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 10 – 18 remain pending in the application and have been fully considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10 – 14, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zielberg et al. (US 2018/0320692).
Regarding Claim 10:
	Zielberg et al. teaches a switchable mechanical motor vehicle coolant pump (2) comprising: a rotatable drive shaft (18); a drive wheel (24) which is co-rotatably connected with the rotatable drive shaft; a coolant pump wheel (20) comprising a radially outer outlet (182), the coolant pump wheel being co-rotatably connected with the rotatable drive shaft; a cylindrical control slider (28) which is configured to be axially shiftable with respect to the coolant pump wheel so that the radially outer outlet is at least partially closeable; and a hydraulic actuation system (paragraph 0036, via 56) which is configured to hydraulically actuate the cylindrical control slider, the hydraulic actuation system comprising, at least one pressure chamber (58), an auxiliary pump (paragraph 0035, Fig 2) comprising an auxiliary pump wheel (46) which is provided integrally with the coolant pump wheel, the auxiliary pump wheel being configured to provide a hydraulic actuation pressure for the at least one pressure chamber (paragraphs 0035 – 0036), and a switchable control valve (66) which is configured to control a pressure level within the at least one pressure chamber, wherein, the auxiliary pump wheel comprises a ring-shaped pumping channel (50, Figs 1 – 3) in which a plurality of pumping vanes (54 and 52, Fig 1) is arranged, and the respective individual pumping vanes of the plurality of pumping vanes are arranged equidistantly along a circumference of the ring-shaped pumping channel so as to define a plurality of equal pumping chambers therebetween (Fig 1).
	Regarding Claim 11:
		Zielberg et al. teaches the auxiliary pump is a side channel pump (56).
	Regarding Claim 12:
Zielberg et al. teaches the ring-shaped pumping channel has a circle-segment-shaped cross section (Figs 1 – 2).
	Regarding Claim 13:
Zielberg et al. teaches each pumping vane of the plurality of pumping vanes is arranged completely inside of the ring-shaped pumping channel (Figs 1 – 2).
	Regarding Claim 14:
Zielberg et al. teaches each of the plurality of equal pumping chambers comprises a radially outer side wall, and each radially outer side wall comprises a discharge channel (72).
	Regarding Claim 18:
Zielberg et al. teaches each pumping vane of the plurality of pumping vanes is configured to extend in a radial plane (Figs 1 – 3).

Allowable Subject Matter
Claims 15 – 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed June 20, 2022 have been fully considered but they are not persuasive. 
On Pages 6 – 8 of the Remarks, the Applicant argues that the Zielberg et al. reference does not teach the ring shaped pumping channel and corresponding vanes. The Examiner disagrees and maintains the rejection because the ring shaped channel 50 of Zielberg et al. contains inlets and outlets 52 and 54 that form equidistant vanes along the channel 50.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG T TRAN whose telephone number is (571)270-1899. The examiner can normally be reached Mon - Fri 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 571-272-1196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LONG T TRAN/Primary Examiner, Art Unit 3747